I think that the question of delivery should have been submitted to the jury. Kenworthy, the plaintiff's clerk, testifies that, after the inventory of stock was taken, and it had been arranged that Gray should copy the bill of goods and hand it to the defendant in the morning, he "told the witness to give the keys of the store to the defendant. Davis said he did not want to take them until morning; that his rent did not commence until then, and he had no insurance. Gray replied, `I will give you my policies of insurance on the stock.' Davis then told me to take the keys for him until morning, and I tookthem, and we all left together." There is no doubt that Gray intended to give possession of the goods, and whether the defendant designed to accept them, by the direction above mentioned to Kenworthy to take the keys for him until morning, was a question for the jury. *Page 294 
The judgment should be reversed and a new trial ordered.
PAIGE, McCOUN and JEWETT, Js., concurred.
Judge RUGGLES was for affirmance, for the reasons given in the court below.
Judge GRAY took no part in the decision.
Judgment reversed and new trial ordered.